                          UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              1:19-CV-00874-NCT-LPA


COUNTY OF MOORE                           )
                                          )
               Plaintiff,                 )
                                          )       MEMORANDUM IN SUPPORT OF
v.                                        )     DEFENDANTS’ AMENDED MOTION TO
                                          )     DISMISS THE AMENDED COMPLAINT
RANDY ACRES and SOEK YIE                  )
PHAN,                                     )
                                          )
               Defendants.                )

       Defendants Randy Acres and Soek Yie Phan (“Defendants”), by and through their

undersigned counsel, respectfully submit this Memorandum in Support of Defendants’ Amended

Motion to Dismiss the Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.

                                   NATURE OF MATTER

       The issue in this case is the Plaintiff’s declaratory judgment claim pursuant to its power

of eminent domain to a 20 foot surface easement over its existing water and wastewater lines and

Plaintiff’s related claim that the Defendants’ exclusive remedy to any claims for compensation is

an action in inverse condemnation under N.C.G.S. § 40A-51.

       On June 25, 2019, Plaintiff County of Moore (“Moore County” or “Plaintiff”) filed a

Complaint claiming surface easement rights on Defendants’ property pursuant to a 2017

Development Policy. [Compl. ¶¶ 12-15]. Moore County admits in the Complaint there are no

recorded easements for the water and/or wastewater lines at issue in this case. [Compl. ¶ 8].

       Plaintiff alleges that Defendants had a previous fence on Defendants’ property within the

purported utility easement but that fence was allowed to remain because it was built prior to the




      Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 1 of 10
revision date of the Development Policy. [Compl. ¶ 14]. The claims filed by Moore County in

the initial Complaint were all premised on a Development Policy that clearly did not apply to the

facts alleged as set forth in the initial Motion to Dismiss filed on July 31, 2019. Plaintiff filed

the Amended Complaint on August 2, 2019 abandoning any claim of surface easement rights

pursuant to the Development Policy.       Plaintiff’s Amended Complaint asserts the following

claims: (1) easement by condemnation pursuant to the Uniform Declaratory Judgment Act; (2)

preliminary and permanent injunction; and (3) interference with use and enjoyment of easement.

            PERTINENT FACTS AS ALLEGED IN THE AMENDED COMPLAINT

          Plaintiff alleges that Defendants Randy Acres and Soek Yie Phan are owners of certain

real property located at 55 Palmetto Road, Pinehurst, North Carolina.         [Am. Compl. ¶ 2].

Plaintiff further alleges that a “sewer main and manhole have been in place on the Property since

1948 and a water main was installed in 1965.” [Am. Compl. ¶ 7].

          Consistent with the allegation that there are no recorded easements on Defendants’

property at 55 Palmetto Road, Plaintiff acknowledges that there was no formal exercise of

eminent domain powers when the utilities were installed in either 1948 or 1965. [Am. Compl. ¶¶

7 and 9].

          Nonetheless, Plaintiff claims the power to acquire property by condemnation pursuant to

N.C.G.S. § 40A-3 but does not allege that it availed itself of this statute in any formal

proceeding. [Am. Compl. ¶¶ 10 and 11]. Plaintiff admits that no compensation was paid for any

alleged taking and that proper procedures under the North Carolina General Statutes were not

followed when the utility lines were installed on Defendants’ property. [Am. Compl. ¶¶ 9 and

11-14].




       Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 2 of 10
       Plaintiff alleges that the “power of eminent domain insulates the condemnor from

trespass actions, regardless of whether compensation was paid or proper procedures were used

for the taking.” [Am. Compl. ¶ 11]. Despite the fact that no formal condemnation procedures

were filed, Plaintiff alleges that “[t]he condemnation process and taking occurs when the utilities

are installed” on the subject property. [Am. Compl. ¶ 12]. With respect to the issue of inverse

condemnation, Plaintiff alleges that Defendants’ “exclusive remedy for the taking is to seek

compensation” pursuant to N.C.G.S. § 40A-51. [Am. Compl. ¶ 13].

       Moore County asserts a surface easement of twenty feet over the water and/or wastewater

lines purportedly installed in 1948 and 1965. [Am. Compl. ¶ 16]. Moore County further alleges

that Defendants made application for a fence permit in November 2018 and constructed a fence

within the County’s purported surface easement on or about April 29, 2019. [Am. Compl. ¶¶ 20

and 28].    Despite the admitted lack of recorded easements, Moore County alleges that

“Defendants refuse to acknowledge the County’s rights to the easement areas” asserted in the

Amended Complaint. [Am. Compl. ¶ 29].

                                           ARGUMENT

I.     MOTION TO DISMISS STANDARD

       Under the Twombly standard, a complaint should be dismissed only if it does not contain

enough allegations of fact to state a claim for relief that is “plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974, 167 L.Ed. 2d 929 (2007). The Second Circuit

has explained that the Court’s inquiry under Rule 12(b)(6) is guided by two principles. Harris v.

Mills, 572 F.3d 66 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949, 173 L. Ed.

2d 868 (2009). “First, although ‘a court must accept as true all of the allegations contained in a

complaint,’ that ‘tenet’ is inapplicable to legal conclusions’ and ‘threadbare recitals of the




       Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 3 of 10
elements of a cause of action, supported by mere conclusory statements, do not suffice.’” Id.

(quoting Iqbal, 129 S. Ct. at 1949. “’Second, only a complaint that states a plausible claim for

relief survives a motion to dismiss’ and ‘[d]etermining whether a complaint states a plausible

claim for relief will . . . be a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.’” Id. (quoting Iqbal, 129 S. Ct. at 1950). Thus, “[w]hen

there are well-pleaded factual allegations, a court should assume their veracity and . . . determine

whether they plausibly give rise to an entitlement of relief.” Iqbal, 129 S. Ct. at 1950.

II.    THE DECLARATORY JUDGMENT CLAIM FAILS AS A MATTER OF LAW

       When the record shows that there is no basis for declaratory relief, or the Amended

Complaint does not allege an actual, genuine existing controversy, a motion to dismiss pursuant

to Rule 12(b)(6) will be granted. Gaston Bd. of Realtors, Inc. v. Harrison, 311 N.C. 230, 234-

235, 316 S.E.2d 59, 62 (1984).

       A.      Plaintiff does not enjoy any rights pursuant to eminent domain

       First, Plaintiff seeks a declaration that it enjoys rights of ownership of a twenty foot

surface easement over Defendants’ property pursuant to its power of eminent domain. [Am.

Compl. ¶ 40].     Plaintiff does not enjoy any rights pursuant to eminent domain.             Plaintiff

acknowledges that no formal condemnation procedures were ever filed in this case. [Am.

Compl. ¶¶ 9 and 11-14]. Likewise, Defendants acknowledge that no compensation was ever

paid. Id.

       Plaintiff’s claim for condemnation fails to follow the statutory framework set forth in

Article 3, Chapter 40A regarding condemnation by Public Condemnors. Public Condemnors are

required to provide notice of action to all landowners not less than 30 days prior to the filing of

complaint for condemnation.       See N.C.G.S. § 40A-40.        Moreover, Public Condemnors are




       Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 4 of 10
required to file a declaration of taking declaring to institute a condemnation action. See N.C.G.S.

§ 40A-41. Plaintiff has failed to file a declaration of taking.

       Public Condemnors are also required to deposit with the clerk of court the sum of money

estimated by the condemnor to be just compensation for the taking. See N.C.G.S. § 40A-41.

Plaintiff has failed to deposit any money with the clerk of court for the taking in this case. The

law of eminent domain is clear that the title or easement rights do not vest until the requirements

contained in the statutory framework for Public Condemnors have been satisfied. See N.C.G.S.

§ 40A-42. As noted by Supreme Court Justice Scalia in Nollan v. Cal. Coastal Com, 483 U.S.

825, 831 (1987), “one of the principal uses of the eminent domain power is to assure that the

government be able to require conveyance of just such interests (easement rights), so long as it

pays for them.” Justice Scalia concluded his majority opinion finding that California was free to

advance its permit requirements, “but if it wants an easement across the Nollan’s property, it

must pay for it.” Id. at 842. Likewise, Moore County has no easement rights in this case without

fulfilling the statutory requirements for condemnation, including the payment of just

compensation.

       Plaintiff cannot assert condemnation rights pursuant to the Uniform Declaratory

Judgment Act without any recorded documents or written documents establishing the taking of

property rights via condemnation. Plaintiff’s claim for declaratory relief pursuant to its power of

eminent domain fails as a matter of law. A claim of condemnation is subject to dismissal when a

government body fails to follow the statutory guidelines for the taking of property rights in the

form of an easement. Durham & N. R. Co. v. Richmond & D. R. Co., 106 N.C. 16, 25, 10 S.E.

1041, 1042-43 (1890).

       B.       There is no actual controversy that would form the basis for declaratory
                relief




       Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 5 of 10
        An actual controversy between the parties is a jurisdictional prerequisite for a proceeding

under the Declaratory Judgment Act. The existence of an actual controversy must be shown in

the Complaint. North Carolina Farm Bureau Mut. Ins. Co. v Warren, 89 N.C. App. 148, 365

S.E.2d 216, cert. denied, 322 N.C. 481, 370 S.E.2d 226 (1988).

        Plaintiff alleges that “[t]he power of eminent domain insulates the condemnor from

trespass actions, regardless of whether compensation was paid or proper procedures were used

for the taking.” [Am. Compl. ¶ 11]. In support of this proposition of law, Plaintiff cites a

LOCAL GOVERNMENT LAW BULLETIN entitled Unrecorded Utility Lines. [Am. Compl. ¶

11]. In anticipation of a trespass claim that was never filed nor threatened by Defendants,

Plaintiff alleges that a “property owner’s exclusive remedy for the taking is to seek

compensation” under N.C.G.S. § 40A-51 in an action for inverse condemnation. [Am. Compl. ¶

13]. The mere apprehension of a future event (trespass) is not sufficient to create an actual

controversy under the Uniform Declaratory Judgment Act. Harrison, 311 N.C. at 234, 316

S.E.2d at 62. While Plaintiff may be able to assert that it has a right to service the lines in

question without incurring any liability for trespass, there are no claims that Plaintiffs have either

been unable to service the utility lines or that Defendants have made any complaint for trespass.

As such, the claim for declaratory relief must be dismissed.

        C.      There is no exclusive right of inverse condemnation under N.C.G.S. § 40A-51

        The First Claim for Relief seeks a declaratory judgment that the exclusive remedy of

Defendants to any claims for compensation is an action of inverse condemnation. This claim

fails as a matter of law.

        Property rights are protected under 42 U.S.C. § 1983. A person who has suffered a

purported taking at the hands of a local government may bring a claim in federal court under 42




       Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 6 of 10
U.S.C. § 1983 to obtain just compensation. See Knick v. Twp. of Scott, 139 S. Ct. 2162, 2172

(2019). Plaintiff Moore County seeks to limit the unique constitutional rights of Defendants to a

state law claim of inverse condemnation. In so doing, Plaintiff seeks declaratory relief “that the

exclusive remedy of Defendants to any claims for compensation for the taking” of easements

rights is an action of inverse condemnation under state law pursuant to N.C. Gen. Stat. §40A-51.

[Am. Compl. ¶¶ 11 and 41]

       In Knick, the United States Supreme Court granted certiorari to reconsider the holding of

Williamson County that property owners must seek just compensation under state law in state

court before bring a federal takings claim under 42 U.S.C. § 1983. Id. at 2169. The Supreme

Court overruled the holding in Williamson County thereby allowing property owners to bring a

takings claim under 42 U.S.C. § 1983 upon the taking of property without just compensation by

a local government. Id. at 2179. “The fact that the State have provided a property owner with a

procedure that my subsequently result in just compensation cannot deprive the owner of his Fifth

Amendment right to compensation under the Constitution, leaving only the state law right. And

that is the key because it is the existence of the Fifth Amendment right that allows the owner to

proceed directly to federal court under § 1983.” Id. at 2171.

       As such, Plaintiff’s claim for declaratory relief on the issue of inverse condemnation fails

as a matter of law.

       D.      The declaratory judgment claim must be dismissed for failure to include all
               proper parties

       Moreover, the requested relief in the First Claim for Declaratory Relief would affect all

property owners in Moore County in which there are unrecorded utility easements on their

property as claimed by Moore County. Pursuant to N.C.G.S. § 1-260, when Declaratory Relief

is sought, all persons shall be made parties who have or claim any interest which would be




       Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 7 of 10
affected by the declaration. Unless and until Moore County identifies each and every property

owner that have unrecorded utility lines on their property, this case must be dismissed. Pursuant

to N.C.G.S. § 1-257, the Court may in its discretion refuse to render or enter a declaratory

judgment in this case.

III.     CLAIM FOR INJUNCTIVE RELIEF FAILS AS A MATTER OF LAW

         The Second Claim for Relief is for preliminary and permanent injunction related to so-

called condemnation of a 20 foot easement right over all currently existing water and/or

wastewater lines in Moore County. This claim fails as a matter of law for the reasons stated

above.

IV.      CLAIM FOR INTERFERENCE WITH EASEMENT FAILS AS A MATTER OF
         LAW

         The Third Claim for Relief is for interference with use and enjoyment of the 20 foot

easement claimed by the County via condemnation. Without any formal condemnation filing or

the payment of compensation, this claim fails as a matter of law.

         Moreover, in order to claim interference with such a right (surface easement), Plaintiff

must establish the existence of the easement. The burden of establishing an easement is upon the

party asserting such a right. McCracken v. Clark, 235 N.C. 186, 69 S.E.2d 184 (1952). There

are no recorded easements on Defendants’ property. Based on the allegations in the Amended

Complaint, Plaintiff cannot establish surface easement rights on Defendants’ property and this

claim must be dismissed.

         Plaintiff admits in the initial Complaint that prior to 2017, Defendants had the right to use

the surface rights of its property and constructed a fence in the area of the claimed easement.

Prior to the filing of this action, Plaintiff never objected to Defendants using the surface rights

owned by Defendants to construct a fence or plant landscaping. The prior use and enjoyment by




         Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 8 of 10
Defendants, and their predecessor owners, of the surface area in dispute is consistent with North

Carolina law. While Defendants do not agree that Plaintiff has easement rights in Defendants’

property, even if such rights did exist when the water lines were installed in the ground, the

landowner has a right to continue to use his land in any manner and for any purpose which is not

inconsistent with the reasonable use and enjoyment of the existing easement.          Hundley v.

Michael, 105 N.C. App. 432, 413 S.E.2d 296 (1992).

       For the foregoing reasons, Defendants request that this Court enter an order dismissing all

claims with prejudice.

       Respectfully submitted this the 3rd day of September, 2019.

                                            GRAEBE HANNA & SULLIVAN, PLLC


                                            /s/ Douglas W. Hanna
                                            Douglas W. Hanna, NCSB #18225
                                            4350 Lassiter at North Hills Avenue, Suite 375
                                            Raleigh, North Carolina 27609
                                            Telephone:     919-863-9091
                                            Facsimile:     919-863-9095
                                            Email:         dhanna@ghslawfirm.com
                                            Counsel for Defendants




      Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 9 of 10
                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that he has this day electronically filed the foregoing
MEMORANDUM IN SUPPORT OF DEFENDANTS’ AMENDED MOTION TO
DISMISS THE AMENDED COMPLAINT with the Clerk of Court using the CM/ECF system
and served a copy upon all parties to this action by placing a copy of same in the United States
mail, postage prepaid, addressed as follows:

              Misty Randall Leland
              Moore County Attorney
              Elizabeth Curran O’Brien
              Assistant County Attorney
              P. O. Box 905
              Carthage, NC 28327


       This the 3rd day of September, 2019.

                                              GRAEBE HANNA & SULLIVAN, PLLC


                                              /s/ Douglas W. Hanna
                                              Douglas W. Hanna, NCSB #18225
                                              4350 Lassiter at North Hills Avenue, Suite 375
                                              Raleigh, North Carolina 27609
                                              Telephone:     919-863-9091
                                              Facsimile:     919-863-9095
                                              Email:         dhanna@ghslawfirm.com
                                              Counsel for Defendants




      Case 1:19-cv-00874-NCT-LPA Document 5 Filed 09/03/19 Page 10 of 10
